LACOMBE, Circuit Judge.
If defendant will make good the offer he made on the argument within one week from the filing of this memorandum, the motion for preliminary injunction will be denied. In case of failure so to do, the court will then file a further memorandum indicating the extent of preliminary relief that will be accorded. The offer, as the court understood it, was that defendant would secure and file the written consents (duly acknowledged) of the composers of words and music of the interpolated piece that in the event of the termination of the contract between the parties, either by its own limitation or otherwise, the said piece might at plaintiff’s option remain a part of said musical dramatic composition, and be produced, printed, published, sold, or otherwise disposed of by plaintiff without any attempted interference by the defendant, or by either of said composers.
(August 1, 1902.)
Defendant not having availed of the privilege accorded by former decision, and filed the consents required, the motion for preliminary injunction is granted. Order may be settled August 6th at 12 m.